Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application is accorded the effective filing date of 08/11/2008.
Status of Claims
Per applicant’s claim amendments filed on 10/28/2020, claims 1, 3-5, 7, 10 and 12-25 are pending; claims 13-25 have been newly added and claims 2, 6, 8-9 and 11 have been cancelled.
Response to Amendment
The ODP rejection over US Pat. 10,154,790 is maintained because the Applicant has requested to hold the ODP rejection in abeyance until indication of allowable subject matter. 
The Drawings objection to Figs. 2 and 5 are withdrawn in view of drawing amendments filed on 10/28/20.
The Examiner thanks the Applicant’s response with regard to the Examiner’s Interpretation of claim limitations, additional claim interpretations are made in view of the latest claim amendments.
With regard to the Applicant’s arguments against the 35 USC 102 and 103 rejections, these arguments have been fully considered but are moot in view of the new grounds of rejections below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7, 10, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-9 of U.S. Patent No. 10,154,790 (“Pat’790”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 1-12 of the current application is fully disclosed in the claims 1-6 and 18-20 of Pat’790, detailed below.
Claims 1 is rejected by claim 1 of Pat’790, which discloses a method to acquire ECG and PPG, to derive a first and second parameter from each of ECG and PPG, to extract a first and second features from each of the first and second parameter, and to provide an indication of a sleep characteristic based on the analysis of the extracted features, wherein the sleep characteristic includes sleepiness and a state of sleep.
Claims 3 and 4 are rejected by claims 2 and 3 of Pat’790, which discloses acquiring the ECG and PPG data in a wearable ambulatory manner, via a combination of a Holter monitor and a pulse oximeter.
Claims 5 and 7 are rejected by claims 4 and 5 of Pat’790, which disclose wherein the parameters include at least one of RR interval, pulse amplitude, pulse arrival time and respiratory rate; the parameters extract from the parameters a plurality of features suitable for classifying the sleep characteristic of interest and feeding a subset of the features into a classifier to obtain an estimate of the characteristics, and wherein the features include at least one of PPG spectral spread, PPG pulse amplitude, respiratory rate variability, detrended fluctuation analysis, time and frequency analysis and multi-scale entropy.
Claims 10 and 12 are rejected by claims 1 and 3 of Pat’790, which discloses a system comprising a sensing device that simultaneously record ECG and PPG, a processor for deriving a 
Claims 13-17 are rejected by claim 6 of Pat’790, which discloses wherein the extract features is PPG spectral spread, PPG pulse amplitude, respiratory rate variability, detrended 
fluctuation analysis, time and frequency analysis and multi-scale entropy. 
Claims 18-20 are rejected by claim 8-9 of Pat’790, which discloses determining sleep stage based on classification of the extracted first and second features, and training the classifiers. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 10 and 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 10, both recite first/second “parameter” and first/second “feature”; however, the terms “parameter” and “feature” are not explicitly defined. For example, claim 1 recites, inter alias, deriving a first “parameter” from ECG data, and then extracting a first “feature” from the first “parameter”; this is not sufficient as to clearly distinguish a 
For purposes of examination, it is the Examiner’s best guess that “parameter” refer to a pre-processing of raw ECG/PPG signals, such as a digitized signal, or a filtered signal, etc.; and “feature” refer to an extracted feature from the processed signals (i.e. “parameters”), such as a mean, minimum, maximum, or calculated value, etc.
Dependent claims 5, 13, 15 and 22-25 all mention either “parameter” or “feature”, thus are rejected for the same rationale discussed to the independent claims above. 
The Examiner suggests amending the claim to explicitly state which parameters are derived, and which features are extracted.
Other dependent claims are rejected as they depend from independent claims 1 or 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant 

Claims 1, 5, 10, 13, 18-19 and 22-24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baharav et al. WO 2008/132736 A2 (hereinafter “Baharav”, foreign reference submitted by the Applicant on 11/08/2018).
Note to Applicant: with regard to the Baharav reference, [0058] and [0066], clarification is made that PPG data is acquired by a photoplethysmograph (PPG) sensor, or by a pulse oximeter. The terms ‘PPG (sensor) data’, ‘pleth’, ‘oximetry pulse wave form’ and ‘pulse wave’, are used interchangeably. Also see [0077: 6th sentence] pleth and SpO2 data are acquired by the same sensor/detector.
Regarding claim 1, Baharav discloses a method (Abstract: method and system for determining sleep related respiratory event) comprising: 
recording, with one or more processors (Fig. 1: amplifier 20 and processor 22), electrocardiogram (ECG) data and photoplethysmogram (PPG) data (see [0058] acquiring ECG and PPG, also see [0077: 3rd sentence] and Fig.1: ECG data 12 and Pleth data 14 are acquired, then fed through amplifier 20 and processor 22 );
deriving, with the one or more processors, a first parameter from the recorded ECG data independently of the PPG data (see pg. 10, ll.10-13 and Fig. 1: the acquired ECG sensor signal is fed through amplifier 20, an amplified and digitized ECG signal is interpreted as “first parameter” based on the 112(b) rejection analysis above); 
extracting, with the one or more processors, a first feature from the first parameter ([0080: 2nd sentence] “…prominent fiducial points are marked on the ECG data (Typically location of the R wave… and the inter-beat interval is calculated to build the R-R interval (RRI) series.” R peaks and RRI, are interpreted as “first feature” in the claim. Identifying R peaks and RRI is done without correlation with pleth data tracing, see Fig. 5); 
deriving, with the one or more processors, a second parameter from the recorded PPG data independently of the ECG data (see pg. 10, ll.10-13 and Fig. 1: the acquired pleth sensor signal is fed through amplifier 20, an amplified and digitized pleth signal is interpreted as “second parameter” based on the 112(b) rejection analysis above)); 
extracting, with the one or more processors, a second feature from the second parameter ([0080: 4th sentence] “…peaks in the pleth data series…” [0087] and Fig. 9 discusses calculating pulse wave amplitude (PWA) using min. and max. in the pleth data. Pleth data points (e.g. min. and max) and PWA are all interpreted as “second parameter(s)” in the claim); and 
providing, with the one or more processors, an output indicative of a sleep [0020] Fig.3: 400 sleep stage determination based on previous steps of data acquisition and extraction. Also see Figs. 8 and 11 with regard to using ECG features and pleth features to identify sleep respiratory events, to eventually determine a sleep state, and Fig. 14 is directed to using the extract features to then use a Bayesian classifier for determining wake and sleep stages; also refer to [0084-0087, 0101]).
Regarding claim 5, Baharav discloses the method of claim 1, wherein the first parameter is an RR interval, or a pulse arrival time, and wherein the second parameter is a pulse amplitude or a respiratory rate. (See rejection to claim 1 above, Baharav teaches RRI/RR interval from the ECG data, and pulse wave amplitude/PWA from PPG data, PWA as interpreted as to encompass “pulse amplitude” in this claim). 

Regarding claim 10, Baharav discloses a system (Abstract: method and system for determining sleep related respiratory event) comprising:
Fig.1: data acquisition device 10) configured to acquire electrocardiogram (ECG) data and photoplethysmogram (PPG) data (Fig. 1: ECG data 12 and pleth sensor data 14, see [0058]); and 
one or more processors (Fig. 1: amplifier 20 and processor 22) configured to: 
derive a first parameter from the recorded acquired ECG data independently of the PPG data (see pg. 10, ll.10-13 and Fig. 1: the acquired ECG sensor signal is fed through amplifier 20, an amplified and digitized ECG signal is interpreted as “first parameter” based on the 112(b) rejection analysis above); 
extract a first feature from the first parameter ([0080: 2nd sentence] “…prominent fiducial points are marked on the ECG data (Typically location of the R wave… and the inter-beat interval is calculated to build the R-R interval (RRI) series.” R peaks and RRI, are interpreted as “first feature” in the claim. Identifying R peaks and RRI is done without correlation with pleth data tracing, see Fig. 5); 
derive a second parameter from the acquired PPG data independently of the ECG data (see pg. 10, ll.10-13 and Fig. 1: the acquired pleth sensor signal is fed through amplifier 20, an amplified and digitized pleth signal is interpreted as “second parameter” based on the 112(b) rejection analysis above); 
extract a second feature from the second parameter ([0080: 4th sentence] “…peaks in the pleth data series…” [0087] and Fig. 9 discusses calculating pulse wave amplitude (PWA) using min. and max. in the pleth data. Pleth data points (e.g. min. and max) and PWA are all interpreted as “second parameter(s)” in the claim); and 
provide an output indicative of a sleep stage based upon the parameters the first and second features ([0020] Fig.3: 400 sleep stage determination based on previous steps of data acquisition and extraction. Also see Figs. 8 and 11 with regard to using ECG features and pleth features to identify sleep respiratory events, to eventually determine a sleep state, and Fig. 14 is directed to using the extract features to then use a Bayesian classifier for determining wake and sleep stages; also refer to [0084-0087, 0101]).  
Regarding claim 13, Baharav discloses the method of claim 5, wherein the second parameter is a pulse amplitude ([0087] and Fig. 9 discusses calculating pulse wave amplitude (PWA) using min. and max. in the pleth data. PWA is interpreted as to encompass “pulse amplitude” in this claim), and wherein the second feature is a mean of the pulse amplitude (see [0087: last sentence] “averaged value of PWA”).  
Regarding claim 18, Baharav discloses the method of claim 1, wherein the output indicative of the sleep stage is provided based upon a classification of the first and second features. (see Fig.14 and [0101: 4th sentence] “The sleep stages classification is based on calculation of several parameters of ECG, RRI, PTT…” in which PTT is based on pleth data features according to [0080-0081]).
Regarding claim 19, Baharav discloses method of claim 18, wherein the classification of the first and second features is obtained with a trained classifier.  (See [0101: last sentence] Baharav’s system uses Bayesian classifiers, which is known in the art to require trained classifier based on “known wake/sleep states”).
Regarding claim 22, Baharav discloses the method of claim 1 further comprising: deriving, with the one or more processors, a third parameter from the recorded ECG data independently of the PPG data (see Fig. 1, ECG sensor data is fed through amplifier 20, an amplified and digitzed ECG data signal is interpreted as “third parameter” based on the interpretation discussed in the 112(b) rejection above); and extracting, with the one or more processors, a third feature from the third parameter ([0080: 4rd sentence] “…calculation of the pulse transit time (PTT).” Also see [0081]. Pulse transit time/PTT is another name for pulse arrival time, and is interpreted as the “third feature” in the claim), wherein the output indicative of the sleep stage is provided based upon the first, second, and third features ([0020] Fig.3: 400 sleep stage determination based on previous steps of data acquisition and extraction. Also see Figs. 8 and 11 with regard to using ECG features and pleth features to identify sleep respiratory events, to eventually determine a sleep state, and Fig. 14 is directed to using the extract features to then use a Bayesian classifier for determining wake and sleep stages; also refer to [0084-0087, 0101]).  
Regarding claim 23, Baharav discloses the method method of claim 22, wherein the first parameter is an RR interval ([0080: 2nd sentence] RRI), wherein the second parameter is a pulse amplitude or a respiratory rate ([0087] and Fig. 9 discusses calculating pulse wave amplitude/PWA, which is interpreted as “pulse amplitude”), and wherein the third parameter is a pulse arrival time (see rejection to claim 22 above. [0080: 4rd sentence] pulse transit time/PTT is another name for pulse arrival time).  
Regarding claim 24, Baharav discloses the method of claim 1 further comprising: deriving, with the one or more processors, a third parameter from the recorded PPG data independently of the ECG data (see Fig. 1, pleth sensor data is fed through amplified 20, an amplified and digitized pleth data signal is interpreted as “third parameter” based on the interpretation discussed under 112(b) rejection above); and extracting, with the one or more processors, a third feature from the third parameter ([0089] calculating PWA series, interpreted as “third feature” in the claim), wherein the output indicative of the sleep stage is provided [0020] Fig.3: 400 sleep stage determination based on previous steps of data acquisition and extraction. Also see Figs. 8 and 11 with regard to using ECG features and pleth features to identify sleep respiratory events, to eventually determine a sleep state, and Fig. 14 is directed to using the extract features to then use a Bayesian classifier for determining wake and sleep stages; also refer to [0084-0087, 0101]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baharav as applied to claims 1 (for claims 3 and 4) and 10 above, and further in view of Todros et al. US 2006/0111635 A1 (hereinafter "Todros", previously cited).
Regarding claim 3, Baharav discloses wherein the method of claim 1, wherein the ECG and PPG data are acquired with a recording apparatus (Fig.1: acquisition device 10). Baharav does not explicitly disclose wherein the recording apparatus is wearable in ambulatory manner. Todros, another prior art reference in the analogous art for sleep monitoring, discloses a system that detects EKG ([0074]) and plehysmography ([0073: first 2 sentences]) for sleep stage monitoring, wherein the sensors can be implemented a Holter device ([0074]). Holter monitoring devices are wearable in an ambulatory manner. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Baharav in view of Todros to Todros: [0025, 0074]).
Regarding claim 4, Baharav discloses wherein method of claim 3, wherein the recording apparatus (10) comprises a pulse oximeter (Fig. 1: pleth sensor 14, see [0058] pleth data is acquired by a pulse oximeter).  As for the Holter monitor, see rejection to claim 3 above based on Baharav in view of Todros.
Regarding claim 12, Baharav discloses the system of claim 10, wherein the sensing apparatus (10) comprises a pulse oximeter (Fig. 1: pleth sensor 14, see [0058] pleth data is acquired by a pulse oximeter).  Baharav does not disclose wherein the sensing apparatus comprises a Holter monitor. Todros, another prior art reference in the analogous art for sleep monitoring, discloses a system that detects EKG ([0074]) and plehysmography ([0073: first 2 sentences]) for sleep stage monitoring, wherein the sensors can be implemented a Holter device ([0074]). Holter monitoring devices are wearable in an ambulatory manner. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Baharav in view of Todros to provide a wearable Holter; because Holter devices are known and used for placing sensors onto a person for sleep stage monitoring (Todros: [0025, 0074]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baharav as applied to claim 5 above, and further in view of Goodman US 2003/0036685 A1. 
Regarding claim 7, Baharav discloses the method of claim 5, but does not disclose wherein the second feature is a PPG spectral spread.  However Goodman, another prior art reference in the field of PPG monitoring for sleep apnea monitoring (see Abstract and [0238: 1st sentence] and [0240]), discloses acquiring PPG signals, and performing a spectral analysis [0241]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Baharav to further perform a PPG spectral spread/analysis in view of Goodman, because Goodman provides that spectral analysis of PPG signals provide information about the user’s autonomic nervous system, which is known in the field as a contributing factor to obstructive sleep apnea (Goodman [0240-0241]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baharav as applied to claim 19 above, and further in view of Todros. 
Regarding claim 20, Baharav discloses the method of claim 19, wherein the trained classifier is configured to produce a probability of sleep duration being associated with wakefulness, REM sleep, or non-REM sleep.  ([0101: last sentence] “Bayesian classifier (440) uses a priori probabilities of different sleep stages and a database of these a parameters that were calculated from known wake/sleep states, to determine current sleep and wake stages for the whole duration of the recording.) Baharav does not disclose wherein the sleep stage determination is based on per epoch. Todros, another prior art reference in analogous art for sleep monitoring, discloses a system that detects EKG ([0074]) and plethysmography ([0073: first 2 sentences]) for sleep stage monitoring; in which the acquired sensor data are further divided into epochs in order to perform classification of each epoch into a sleep stage ([0021]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Baharav to classify sleep stages based on epochs in view of Todros; the motivation for doing so is because this is common practice in sleep analysis since a person generally goes through various wake and sleep cycles through the night, thus analyzing an overnight sleep session by epochs (commonly 0-30 seconds per epoch) provides a more comprehensive analysis into a person’s sleep structure.
Note to Applicant
Claims 14-17, 21 and 25 are not individually rejected under the prior art rejections, but stand rejected based on the 112(b) and 102 rejections to the independent claims. The Applicant is invited to schedule an interview with the Examiner to discuss claim amendments to move prosecution forward.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang US 2010/0004552 A1, see Fig. 3 discloses a system that detects ECG and PPG for monitoring respiration, which is a contributing parameter to sleep related illnesses. But does not mention sleep staging as claimed. 
Martin et al. US 2008/0066753 A1, see Fig. 2 discloses a system that detects ECG and oximeter plethysmogram, and the derived data is used for monitoring respiratory or cardiac related illnesses. Sleep staging is not discussed.
Sackner et al. US 5588425, see Fig. 1 illustrates a system that acquires inductive plethysmography, pulse oximetry, and ECG; the oximetry data is used to validate ECG data for determination of sleep or wake cycles. PPG data is not independently analyzed for sleep state determination.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
March 12, 2021